(As filed with the Securities and Exchange Commission June 19, 2002) File No. 70-9641 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POS-AMC (Post Effective No. 12) on FORM U-1/A APPLICATION OR DECLARATION under the PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 KeySpan New England, LLC One Beacon Street Boston, Massachusetts 02108 (Names of companies filing this statement and addresses of principal executive offices) KeySpan Corporation (Name of top registered holding company parent of each applicant or declarant) Steven L. Zelkowitz Executive Vice President and General Counsel KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 (Name and address of agent for service) The Commission is requested to mail copies of all orders, notices and other communications to: Laura V. Szabo, Esq. Dickstein Shapiro Morin & Oshinsky LLP 2treet, N.W. Washington, DC 20037 The record in this proceeding is hereby supplemented as follows: ITEM 1 - DESCRIPTION OF PROPOSED TRANSACTION A.
